FILED
                              NOT FOR PUBLICATION                            NOV 26 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


MADHU SHURY, a.k.a. Kamlesh Joshi,               No. 10-72421
a.k.a. Kamlesh Joshi Rani,
                                                 Agency No. A099-438-480
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Madhu Shury, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration

judge’s (“IJ”) decision denying her application for asylum, withholding of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039 (9th Cir. 2010). We deny the petition for review.

      Among other things, the BIA found Shury not credible based on her failure

to mention in her first asylum statement that her husband burned her leg with an

iron and pushed her into a stove, setting her headdress on fire. Substantial

evidence supports this finding. See id. at 1047 (adverse credibility determination

supported based on totality of the circumstances); Kin v. Holder, 595 F.3d 1050,

1057 (9th Cir. 2010) (significant omissions from asylum applications can be

substantial evidence in support of an adverse credibility determination); see also

Zamanov v. Holder, 649 F.3d 969, 973-74 (9th Cir. 2011) (substantial evidence

supported adverse credibility determination where supplemental declaration and

testimony told a more compelling story of persecution than the initial application,

and IJ considered petitioner’s explanation). In the absence of credible testimony,

Shury’s asylum and withholding of removal claims fail. See Farah v. Ashcroft,

348 F.3d 1153, 1156 (9th Cir. 2003).




                                          2                                    10-72421
      Because Shury’s CAT claim is based on the same testimony the BIA found

not credible, and the record does not otherwise compel the conclusion that it is

more likely than not that she will be tortured if returned to India, her CAT claim

also fails. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                          3                                    10-72421